DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the After Final Action, filed 7 January 2022, with respect to the 35 U.S.C. 112 and 103 rejections have been fully considered and are persuasive.  The outstanding rejections of the Final Office Action have been withdrawn. 
Reasons for Allowance
Claims 6-8, 15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The best prior art of record is US 2014/0073975 to Engelbrecht et al. in view of US 2012/0238892 to Sarkar. Engelbrecht discloses a system for quantifying a physiological rate from a measured physiological signal using processing techniques as shown in Fig 5 (para 0172-0180). Sarkar discloses a medical device for determining cardiac events by comparing varying cycle length differences (Fig 5; para 0063-0065). Neither Engelbrecht nor Sarkar adequately teach or suggest inverting the positive or negative sign of a subtraction result (yT - ymin), and setting the inverted subtraction result -(yT - ymin) as an index value for the sampling time T and it would not be obvious to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792      

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792